EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANACIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Visual Management Systems, Inc(the “Company”) on Form 10-QSB for the period ended September 30, 2007 (the “Report”), I, Howard Herman, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the Report fully complies with the requirements of §13(a) or 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. §78m or 78o(d), and, (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 19, 2007 /s/ Howard Herman Howard Herman Chief Financial Officer
